Citation Nr: 0332076	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to August 14, 2001, 
for the award of dependency and indemnity compensation (DIC) 
benefits.  

(The issue of whether there was clear and unmistakable error 
in a July 1983 decision of the Board that found that the 
veteran's death was due to his own willful misconduct will be 
addressed in a separate decision of the Board under docket 
number 03-29-468).  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
November 1981.  He died in November 1981.  The appellant is 
his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2001 administrative decision 
of the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had been submitted to reopen the claim for 
DIC benefits, and concluded that the veteran's death was not 
due to his own willful misconduct.  Dependency and indemnity 
compensation benefits were granted, effective August 14, 
2001.  The appellant submitted a notice of disagreement 
pertaining to the effective date assigned for the award of 
benefits, and perfected an appeal on this issue to the Board 
in June 2002.

In a December 2002 decision, the Board denied the claim for 
an earlier effective date.  The appellant appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2003 Order, the Court 
granted the parties' Joint Motion for remand, vacated the 
Board's December 2002 decision, and returned the matter to 
the Board for compliance with the Veterans Claims Assistance 
Act of 2000.  




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Recent decisions by the Court 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In the Joint Motion, the parties agreed that VA failed to 
adequately discuss the VCAA duty to notify.  Specifically, VA 
was required to identify which portion of the evidence or 
information necessary to substantiate the appellant's claim 
is to be provided by the appellant, and which portion the 
Secretary will attempt to obtain on her behalf.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Consequently, the 
Board finds that a remand is required for compliance with the 
Joint Motion and the Court's Order.  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
concluded that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded, the RO must 
take this opportunity to inform the appellant that a full 
year is allowed to respond to a VCAA notice and that a waiver 
must be submitted by the appellant if she wishes her case to 
be returned to the Board prior to the expiration of that one-
year period.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the 
appellant should be informed of the 
evidence she needs to submit to 
substantiate her earlier effective date 
claim, and identify which portion of the 
evidence or information necessary to 
substantiate her claim is to be provided 
by the appellant, and which portion the 
Secretary will attempt to obtain on her 
behalf.  

2.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the appellant, the claim for an earlier 
effective date for the grant of 
dependency and indemnity compensation 
benefits should be readjudicated.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified; however, she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


